DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 1/19/2022 has been entered.  Claims 1-2 4-12 and 14-20 are pending. The amendment has overcome the 112 rejection indicated in the non-final Office Action dated 11/17/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0325258 (hereinafter Nogami) in view of US 2019/0036652 (hereinafter Baghel) and US 2021/0307016 (hereinafter Takeda).
Regarding claim 1, Nogami teaches a method for a User Equipment (UE), comprising: configuring the UE by a network node to receive and/or monitor a signal ([0046][0058][0059]; Table 11; [0384][0388]: details When a given subframe is inside DL MCOT, a UL grant schedules PUSCH1, PUSCH2, PUSCH3, and the UL grant indicates subframe configuration for each scheduled PUSCH subframe, as TTI of serving cell); deriving, the UE, state or functionality of one or more symbols in the one or multiple TTIs within the channel occupancy time based on the information, wherein the information indicates a symbol in the one or multiple TTIs to be any of "downlink", "uplink", "flexible", or "blank" (FIG. 5; [0384][0388]; Table 11: details the UL grant indicates that the first SC-FDMA symbols are blanked in PUSCH1 and PUSCH3, and that the last SC-FDMA symbol is blanked in PUSCH3; In TDD DL/UL configuration information, uplink, downlink, and special subframe are configured in table 11); deriving or being indicated, by the UE, that at least one set of consecutive symbols are indicated as "blank" ([0059]: details one or two blanked SCC-FDMA symbols); preventing by the UE from performing reception or not being required by the UE to perform reception within the channel occupancy time for indicated or configured physical DL (Downlink) channel or RS (Reference Signal) within the set of consecutive symbols indicated as "blank" ([0388]; abstract: details UE is not required to receive any other physical channels in subframe n except for the second PDCCH); preventing by the UE from performing transmission or not being required by the UE to perform transmission within the channel occupancy time for indicated or configured physical UL (Uplink) channel or RS within the set of consecutive symbols indicated as "blank" ([0188]-[0191]: details blanking of the PUSCH; not used for transmission of reference signals); and being allowed, by the UE, to perform the channel access procedure or LBT (Listen Before Talk) scheme within the set of consecutive symbols indicated as "blank" ([0059]: details one or two blanked SCC-FDMA symbols for the purpose of LBT). 
Nogami does not explicitly teach not prior to an end of a channel access procedure and the information provides a slot format combination to indicate at least transmission direction and slot symbol functionality.
However, Baghel teaches not prior to an end of a channel access procedure (FIG, 3, 305-a, 325-a;[0104]: details After performing LBT, as not prior to an end of a channel access procedure, UE may receive control header information associated with the multicast packet in the next symbol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nogami to incorporate the teachings of Baghel and include not prior to an end of a channel access procedure of Baghel with Nogami.  Doing so would improve reliability of transmission in various communication situations (Baghel, at paragraph [0004]).
Moreover, Takeda teaches the information provides a slot format combination to indicate at least transmission direction and slot symbol functionality ([0058][0102]-[0109]: details slot format combinations may be configured for the user terminal for each cell… each slot format combination may be identified by a certain ideintifier… SFI index, as information provides slot format combination, in a case where a particular SFI is detected, as to indicate, the user terminal may determine the slot format of a slot or the transmission direction of each symbol, as transmission direction and slot symbol functionality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nogami to incorporate the teachings of Takeda and include the information provides a slot format combination to indicate at least transmission direction and slot symbol functionality of Takeda with Nogami.  Doing so would appropriately control communication (Takeda, at paragraph [0012]).

Regarding claim 2, Nogami teaches considering or interpreting, by the UE, a TTI, among the one or multiple TTIs, as an ending TTI of the channel occupancy time, wherein the TTI comprises the last set of consecutive symbols indicated as "blank " and at least one symbol not indicated as "blank" (FIG. 5; [0384][0388]; Table 11: details the UL grant indicates that the first SC-FDMA symbols are blanked in PUSCH1 and PUSCH3, and that the last SC-FDMA symbol is blanked in PUSCH3; In TDD DL/UL configuration information, uplink, downlink, and special subframe are configured in table 11); considering or interpreting, by the UE, a symbol, among the one or more symbols, as an ending symbol of the channel occupancy time, wherein the symbol is the last symbol not indicated as "blank" in the ending TTI ([0188]-[0191]: details second hypothesis that PUSCH is to be mapped within the blank symbol; resource element is not part of the last SC-FDMA symbol in a subframe if the serving cell is an LAA secondary cell and if the last SC-FDMA in the subframe is indicated as a blanked SC-FDMA symbol); and preventing, the UE, from performing ([0388]; abstract: details UE is not required to receive any other physical channels in subframe n except for the second PDCCH), or indicated or configured physical UL channel or RS transmission, after the ending symbol within the ending TTI in the serving cell (0188]-[0191]: details blanking of the PUSCH; not used for transmission of reference signals). 

Regarding claim 4, Nogami teaches wherein the serving cell is operated or located in unlicensed spectrum ([0132]-[0134]: details serving cell is LAA SCell and LBT is performed to access a channel), and/or wherein a TTI is replaced with or referred to as a slot. 

Regarding claim 5, Nogami teaches wherein the network node prevents from indicating a symbol in licensed spectrum to be "blank" in a second slot format combination ([0190]: details two hypothesis; not to be mapped and blanked symbol are overridden by null signals, as prevents from indicating to be blank in a second slot format combination).

Regarding claim 6, Nogami teaches wherein the UE prevents from performing (i) indicated or configured physical DL channel or RS reception, or (ii) indicated or configured physical UL channel or RS transmission, after the ending symbol within the ending TTI in the serving cell, until next channel occupancy time starts ([0388]; abstract: details UE is not required to receive any other physical channels in subframe n except for the second PDCCH). 

Regarding claim 7, Nogami teaches wherein "blank" is replaced with or referred to as "reserved", "empty", "unoccupied", or "out of channel occupancy time" ([0191]: details a blanked SC-FDMA symbol (i.e., an unoccupied (empty) symbol)). 

Regarding claim 8, Nogami teaches wherein the reception for indicated or configured physical DL channel or RS does not mean or comprise monitoring or reception for indication of start of the channel occupancy time or a next channel occupancy time ([0046][0058][0059]; Table 11; [0384][0388]: details When a given subframe is inside DL MCOT, a UL grant schedules PUSCH1, PUSCH2, PUSCH3, and the UL grant indicates subframe configuration for each scheduled PUSCH subframe, as not mean or comprise). 

Claims 9, 11, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/033395 (hereinafter Yin) in view of Baghel and Takeda.
Regarding claim 9, Yin teaches a method for a UE (User Equipment), comprising: configuring the UE by a network node to receive and/or monitor a signal within a channel occupancy time (FIG. 2, 202; [0152]: details UE may receive an UL grant for one or more UL LAA subframes from one or more DCI), wherein the signal indicates information of one or multiple TTIs (Transmission Time Interval) of a serving cell (FIG. 2, 202; [0152]: details UL grant may be a DCI format in a PDCCH or EPDCCH, or PHICH feedback); deriving, by the UE, state or functionality of one or more symbols in the one or multiple TTIs within the channel occupancy time based on the information ([0052]: details start and ending symbol may be dynamically signaled), wherein the information indicates a symbol in the one or multiple TTIs to be any of "downlink", "uplink", "flexible", or "blank" ([0052]: details symbol in a subframe containing PUSCH may be blanked);  considering or interpreting, by the UE, a TTI, among the one or multiple TTIs, as an ending TTI of the channel occupancy time ([0052]: details ending symbol maybe dynamically signaled), wherein the TTI comprises the last set of consecutive symbols indicated as "blank" and at least one symbol not indicated as "blank" before the last set of consecutive symbols indicated as "blank" ([0057]: details LAA PUSCH subframe may have one or two blank symbols); and considering or interpreting, by the UE, a symbol, among the one or more symbols, as an ending symbol of the channel occupancy time, wherein the symbol is the last symbol not indicated as "blank" in the ending TTI ([0095]-[0097][0102]: details does not have the last symbol blanked). 
Yin does not explicitly teach only after an end of a channel access procedure and the information provides a slot format combination to indicate at least transmission direction and slot symbol functionality.
However, Baghel teaches only after an end of a channel access procedure (FIG, 3, 305-a, 325-a; [0104]: details After performing LBT, UE may receive control header information associated with the multicast packet in the next symbol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the 
Moreover, Takeda teaches the information provides a slot format combination to indicate at least transmission direction and slot symbol functionality ([0058][0102]-[0109]: details slot format combinations may be configured for the user terminal for each cell… each slot format combination may be identified by a certain ideintifier… SFI index, as information provides slot format combination, in a case where a particular SFI is detected, as to indicate, the user terminal may determine the slot format of a slot or the transmission direction of each symbol, as transmission direction and slot symbol functionality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Takeda and include the information provides a slot format combination to indicate at least transmission direction and slot symbol functionality of Takeda with Yin.  Doing so would appropriately control communication (Takeda, at paragraph [0012]).

Regarding claim 11, Yin teaches a method for a UE (User Equipment), comprising: configuring the UE by a network node to receive and/or monitor an indication in or for a serving cell (FIG. 2, 202; [0152]: details UE may receive an UL grant for one or more UL LAA subframes from one or more DCI); deriving, by the UE, information of an ending TTI (Transmission Time Interval) of a channel occupancy time at least based on the indication ([0052]: details start and ending symbol may be dynamically signaled); deriving, by the UE, information of a first symbol at least based on the indication, wherein the first symbol is within the ending TTI and considered or determined as an ending symbol of the channel occupancy time ([0052]; [0095]-[0097]: details ending symbol may be dynamically signaled); receiving, by the UE, a DCI (Downlink Control Information) scheduling a resource for a transmission or reception in the serving cell (FIG. 2, 202; [0152]: details UE may receive an UL grant for one or more UL LAA subframes from one or more DCI; UL grant may be a DCI format in a PDCCH or EPDCCH, or PHICH feedback), wherein a second symbol is the last symbol of the scheduled resource ([0056]-[0057]: details LAA PUSCH subframe may have one or two blank symbols); reconsidering or re-determining, by the UE, the second symbol is the ending symbol of the channel occupancy time when the second symbol is later than or located after the first symbol ([0055][0057]: details one or two blank symbols); and performing, by the UE, the transmission or reception on the scheduled resource until the end of the ending symbol or the second symbol of the channel occupancy time ([0056][0057]: details transmission may be scheduled in a single subframe). 
Yin does not explicitly teach not prior to an end of a channel access procedure, wherein the information provides a slot format combination to indicate at least transmission direction and slot symbol functionality.
However, Baghel teaches not prior to an end of a channel access procedure (FIG, 3, 305-a, 325-a;[0104]: details After performing LBT, as not prior to an end of a channel access procedure, UE may receive control header information associated with the multicast packet in the next symbol).

Moreover, Takeda teaches the information provides a slot format combination to indicate at least transmission direction and slot symbol functionality ([0058][0102]-[0109]: details slot format combinations may be configured for the user terminal for each cell… each slot format combination may be identified by a certain ideintifier… SFI index, as information provides slot format combination, in a case where a particular SFI is detected, as to indicate, the user terminal may determine the slot format of a slot or the transmission direction of each symbol, as transmission direction and slot symbol functionality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Takeda and include the information provides a slot format combination to indicate at least transmission direction and slot symbol functionality of Takeda with Yin.  Doing so would appropriately control communication (Takeda, at paragraph [0012]).

Regarding claim 14, Yin teaches wherein the UE considers the DCI as valid (FIG. 2, 202; [0152]: details UE may receive an UL grant for one or more UL LAA subframes from one or more DCI, as considers DCI valid), and/or the UE does not 

Regarding claim 18, Yin teaches wherein the first symbol is the last symbol not indicated as "flexible" in the ending TTI ([0052]: details for a LAA PUSCH format, start and ending symbol may be dynamically signaled; one symbol in a subframe containing PUSCH may be blanked, as first symbol is last symbol not indicated as “flexible”).

Regarding claim 19, Yin teaches wherein the serving cell is operated or located in unlicensed spectrum ([0052]: details for a LAA PUSCH format, start and ending symbol may be dynamically signaled; one symbol in a subframe containing PUSCH may be blanked), and/or wherein a TTI is replaced with or referred to as a slot. 

Claims 10, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Baghel and Takeda, further in view of Nogami.
Regarding claims 10, 15 and 17, Yin does not explicitly teach wherein the UE prevents from performing (i) indicated or configured physical DL (Downlink) channel or RS reception, or (ii) indicated or configured physical UL (Uplink) channel or RS transmission, after the ending symbol within the ending TTI in the serving cell, until next channel occupancy time starts, wherein the reception for indicated or configured physical DL channel or RS does not mean or comprise monitoring or reception for indicating start of the channel occupancy time or the next channel occupancy time. 
([0388]; abstract: details UE is not required to receive any other physical channels in subframe n except for the second PDCCH), or (ii) indicated or configured physical UL (Uplink) channel or RS transmission, after the ending symbol within the ending TTI in the serving cell, until next channel occupancy time starts (0188]-[0191]: details blanking of the PUSCH; not used for transmission of reference signals), wherein the reception for indicated or configured physical DL channel or RS does not mean or comprise monitoring or reception for indicating start of the channel occupancy time or the next channel occupancy time ([0046][0058][0059]; Table 11; [0384][0388]: details When a given subframe is inside DL MCOT, a UL grant schedules PUSCH1, PUSCH2, PUSCH3, and the UL grant indicates subframe configuration for each scheduled PUSCH subframe, as not mean or comprise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Nogami and include the UE prevents from performing (i) and/or (ii) of Nogami with Yin.  Doing so would improve communication flexibility and/or efficiency (Nogami, at paragraph [0006]).

Regarding claim 12, Yin does not explicitly teach wherein the second symbol overwrites the first symbol to be considered or determined as the ending symbol of the channel occupancy time, if the second symbol is later than or located after the first symbol.  
([0190]: details overridden by another signals, as second symbol overwrites first symbol).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Nogami and include the second symbol overwrites the first symbol to be considered or determined as the ending symbol of the channel occupancy time, if the second symbol is later than or located after the first symbol of Nogami with Yin.  Doing so would improve communication flexibility and/or efficiency (Nogami, at paragraph [0006]).

Regarding claim 16, Yin does not explicitly teach wherein the information of an ending TTI comprises at least one of the following: index of the ending TTI, and state or transmission direction or functionality of one or more symbols within the ending TTI, and/or wherein the information of the first symbol comprises at least one of the following: index of the ending or first symbol, and state or transmission direction or functionality of the ending or first symbol.
Nogami teaches wherein the information of an ending TTI comprises at least one of the following: index of the ending TTI, and state or transmission direction or functionality of one or more symbols within the ending TTI, and/or wherein the information of the first symbol comprises at least one of the following: index of the ending or first symbol, and state or transmission direction or functionality of the ending (FIG. 5; [0384][0388]; Table 11: details the UL grant indicates that the first SC-FDMA symbols are blanked in PUSCH1 and PUSCH3, and that the last SC-FDMA symbol is blanked in PUSCH3; In TDD DL/UL configuration information, uplink, downlink, and special subframe are configured in table 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Nogami and include the information of an ending TTI comprises at least one of the following: index of the ending TTI, and state or transmission direction or functionality of one or more symbols within the ending TTI, and/or wherein the information of the first symbol comprises at least one of the following: index of the ending or first symbol, and state or transmission direction or functionality of the ending or first symbol of Nogami with Yin.  Doing so would improve communication flexibility and/or efficiency (Nogami, at paragraph [0006]).

Regarding claim 20, Yin does not explicitly teach wherein the reception for indicated or configured physical DL (Downlink) channel or RS (Reference Signal) does not mean or comprise monitoring or reception for indicating start of the channel occupancy time or a next channel occupancy time.  
Nogami teaches the reception for indicated or configured physical DL channel or RS does not mean or comprise monitoring or reception for indicating start of the channel occupancy time or a next channel occupancy time ([0046][0058][0059]; Table 11; [0384][0388]: details When a given subframe is inside DL MCOT, a UL grant schedules PUSCH1, PUSCH2, PUSCH3, and the UL grant indicates subframe configuration for each scheduled PUSCH subframe, as not mean or comprise). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Nogami and include the reception for indicated or configured physical DL channel or RS does not mean or comprise monitoring or reception for indicating start of the channel occupancy time or a next channel occupancy time of Nogami with Yin.  Doing so would improve communication flexibility and/or efficiency (Nogami, at paragraph [0006]).

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2018/0367289) details semi-static and dynamic TDD configuration for 5G-NR where the SFI could be divided into two part (transmission direction and aggregation level) and the SFI indicates that the PDCCH region includes or does not include a PDCCH.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415